In a proceeding pursuant to CPLR article 78 to review a determination of the Police Commissioner of the City of New York, dated September 24, 1992, which, after a hearing, revoked the petitioner’s license to carry a pistol in the City of New York, the appeal is from a judgment of the Supreme Court, Kings County (I. Aronin, J.), entered February 17, 1994, which annulled the determination and remitted the matter to the Police Commissioner of the City of New York for the imposition of a penalty not to exceed the suspension of the petitioner’s license for a period of one year.
Ordered that the judgment is reversed, on the law, with costs, the determination is confirmed, and the proceeding is dismissed on the merits.
There was substantial evidence to support the permanent revocation of the petitioner’s license, including evidence that the petitioner showed poor judgment by brandishing his weapon during a traffic incident and by carrying his weapon in New Jersey in clear violation of the condition of his license (see, Matter of Lang v Rozzi, 205 AD2d 783; Matter of Gordon v LaCava, 203 AD2d 290; Matter of Hock v Scarpino, 185 AD2d 237; Matter of Lipton v Ward, 116 AD2d 474). Rosenblatt, J. P., Altman, Hart and Friedmann, JJ., concur.